Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 26 in the reply filed on January 14, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical 
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  The instant claims begin with “A chemical reactor according to claim” wherein “The chemical reactor according to claim” is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the instant claim is indefinite as how can a reformer tube, singular, have more than one end?  A single end will be examined.
Regarding Claim 6, the instant claim is to “a maximum temperature of at least 750°C” with the use of “maximum” and “at least” being indefinite as how can “at least 750°C” also be considered a maximum temperature which is utilized to define a finite temperature.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is to the feed conduit having a first part arranged for conducting said second feed stream in heat exchange with the catalyst material housed within the reformer tube and a second part arranged for inletting said second feed stream into said second reforming reaction zone of the reformer tube.  This limitation is not further limiting from claim 1 wherein the reformer tube contains a catalyst (line 4) which is heated (line 5) and a conduit arranged to conduct a second feed stream in heat exchange with the catalyst housed in the tube (lines 8-11, 13 and 14) and therefore is not further limiting.  

The remaining claims depend from the instant claim and are likewise rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Regarding Claim 8, the instant claim is to “heat exchange means for heating” in line 2 wherein paragraph [0021] of the published application identifies such means which will be utilized below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roden et al. (US 6,527,980) hereafter Roden.
	Considering Claims 1 and 2, Roden discloses a reformer comprising a shell within which a heat source provides the required reaction heat to catalyst tubes containing a catalyst contained within the shell which are heated by the heat source with the tube having a first inlet (Figs. 1 and 2, item 26, 31, 24, 62 and 32) and with the catalyst bed having two reaction zones with separate conduits feeding reactants into 
	Therefore Roden anticipates the claim limitations.
Considering Claim 4, Roden discloses that the feed conduit extends within the reformer tube (Fig. 2, item 60) from a first and/or second end of the reformer tube into the second reforming zone (Fig. 2, item II).
Considering Claims 6 and 8, Roden discloses that the heat source heats the second reactant stream to a temperature of about 788°C to about 900°C (Col. 6, ln 36-47) which falls within the instantly claimed ranges and therefore anticipates the ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. (US 6,527,980) hereafter Roden.
	Considering Claims 1 and 2, Roden discloses a reformer comprising a shell within which a heat source provides the required reaction heat to catalyst tubes containing a catalyst contained within the shell which are heated by the heat source with the tube having a first inlet (Figs. 1 and 2, item 26, 31, 24, 62 and 32) and with the catalyst bed having two reaction zones with separate conduits feeding reactants into each reaction zone with the second conduit discharging the reactant below the first zone and thereby only in contact with the catalyst in the second zone (Fig. 2, item 62 I and II, 64 and 24).

Regarding limitations recited in claims 1 and 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
	Considering Claim 4, the significance of Roden as applied to Claim 1 as explained above.
Roden discloses that the feed conduit extends within the reformer tube (Fig. 2, item 60) from a first and/or second end of the reformer tube into the second reforming zone (Fig. 2, item II).
Considering Claims 6 and 8, the significance of Roden as applied to Claim 1 as explained above.
Roden discloses that the heat source heats the second reactant stream to a temperature of about 788°C to about 900°C (Col. 6, ln 36-47) which falls within the instantly claimed range.

Regarding limitations recited in claims 6 and 8 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.	
Considering Claim 7, the significance of Roden as applied to Claim 1 as explained above.
Roden discloses that the heat source heats the second reactant stream to a temperature of about 788°C to about 900°C (Col. 6, ln 36-47) which overlaps the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the materials of construction of the device of Roden would be capable of withstanding the temperature of the instant range.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. (US 6,527,980) hereafter Roden as applied to claims 1 and 2 and further in view of Morgenstern et al. (WO 2013/149118) hereafter Morgenstern, refer to US 2016/0023898.
	Considering Claim 3, the significance of Roden as applied to Claims 1 and 2 as explained above.
	Roden discloses a feed conduit as discussed above however does not disclose the use of a baffle.
	Morgenstern discloses a reformer comprising a conduit [0003] and catalyst [0004] with the conduit in the shape of a pipe or tube [0055] and equipped with baffles to promote heat transfer [0056].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the baffles of Morgenstern in the conduits of Roden to promote heat transfer as taught by Morgenstern.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. (US 6,527,980) hereafter Roden as applied to claims 1 and 2 and further in view of Nicholas et al. (USP 5,202,057) hereafter Nicholas.
	Considering Claim 5, the significance of Roden as applied to Claims 1 and 2 is explained above.
	Roden discloses a conduit which transmits reactants into the second reaction zone via a discharge (Fig. 2, item 68) as discussed above however does not disclose including holes along the longitudinal axis.
	Nicholas discloses a steam reforming reactor (Fig. 9) wherein a feed gas comprising methane and steam enters a plenum within the reactor and enters the catalyst tubes through a perforated plate (Col. 12, ln 52-58).
.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. (US 6,527,980) hereafter Roden and further in view of Toppinen et al. (US 2013/0058855) hereafter Toppinen.
	Considering Claim 26, Roden discloses a reformer comprising a shell within which a heat source provides the required reaction heat to catalyst tubes containing a catalyst contained within the shell which are heated by the heat source with the tube having a first inlet (Figs. 1 and 2, item 26, 31, 24, 62 and 32) and with the catalyst bed having two reaction zones with separate conduits feeding reactants into each reaction zone with the second conduit discharging the reactant below the first zone and thereby only in contact with the catalyst in the second zone (Fig. 2, item 62 I and II, 64 and 24).  Roden also discloses a plant utilizing the tube (Fig. 1).
	Although Roden does not specifically mention that the reformer has a shell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the reformer as depicted in Fig. 1 would have an outside shell to contain the combusted gases (item 31).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Therefore Roden discloses the reactor of claim 1.
Roden discloses that the catalyst tube may be modified (Col. 13, ln 12-17) however does not mention how.
Toppinen discloses a multi-stage catalytic reforming process wherein reactants are injected at more than two intermediate locations [0014] and Fig. 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the catalyst tube of Roden to accept multiple reactant feeds at intermediate locations within the tube as taught by Toppinen.  The ordinary skilled artisan would be motivated to do so to incorporate different catalysts which could decompose various organic impurities from preceding reaction sections.
Conclusion
	Claims 1-8 and 26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732